internal_revenue_service number release date index number --------------------------- --------------------------- -------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-110962-13 date date --------------------------- --------------------------- -------------------------- ------------------------------------ ---------- ------------- ------------ ------------------------------ ------------------------------------------------------ ------------------------------------------ ------- -------------- ------------------ -------------- ------ ------------------------ --------- --------- legend taxpayer company seller state a state b state c site generator generating station year a date a date b date c chemical a chemical b a b dear --------------- plr-110962-13 this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background taxpayer a state a corporation is treated as a corporation for federal_income_tax purposes taxpayer is the sole owner of the company for federal_income_tax purposes the company is a state b limited_liability_company and is a disregarded_entity for federal_income_tax purposes the company represents that its is a producer of refined_coal the facility the taxpayer indirectly through the company owns a refined_coal facility the facility located at the generating station near the site the facility was acquired from an indirect wholly-owned subsidiary of the seller a state c limited_liability_company the seller originally placed the facility in service during year a prior to the taxpayer’s acquisition of the facility technology the facility utilizes proprietary technology sublicensed from the seller to produce refined_coal the technology the technology involves treating the feedstock coal with two chemical additives that are metered on to feedstock coal at a rate proportional to the weight of coal as measured by coal belt scales as the coal is transported by coal belts into bunkers that feed the boiler the first chemical additive is a form of chemical a that changes the chemistry of the coal ash in a utility’s boilers allowing for reduced nox emissions the second chemical additive is a chemical b that reacts with the mercury and increases mercury capture in the fly ash that is collected in the particulate control devices of a utility the taxpayer and the company expect to obtain all the facility’s feedstock coal from a single lignite mine near the site it is expected that the lignite coal provided to the company will be a blend of production from multiple seams rather than being drawn exclusively from a single seam for any extended period although this could change the company has also entered into a long-term_contract to sell all of its production to generator at a price per ton equal to the company’s cost for the coal feedstock including certain administration costs under this contract generator may use a limited amount of wood or similar waste material instead of or in addition to refined_coal this may require that the coal feedstock or refined_coal be mixed with such wood or similar waste if the taxpayer is required by the generator to mix a material amount of wood or similar waste material with the coal feedstock it uses to produce refined_coal then taxpayer will treat such addition as a change in feedstock and thus expects to conduct new testing for qualified emissions reduction as required by notice_2010_54 alternatively taxpayer may decide to not claim tax_credits for the period such non-coal materials are being used or seek further guidance from the service plr-110962-13 testing as part of placing the facility in service and again in date a and in date b the seller conducted a full-scale continuous emissions monitoring system cems field test to measure the reduction in nitric oxide and nitrogen dioxide collectively nox and mercury emissions nox and mercury emissions were measured as required by the cems field testing procedures described in section of notice_2010_54 emissions for both the feedstock coal and refined_coal were measured under the same operating conditions over a period of at least three hours during which the boiler operated at a steady state and at least percent of full load generator’s plant has no separate nox air pollution equipment so nox was measured at the stack and mercury was measured downstream of the baghouse outlet each of the three sets of cems field tests demonstrated the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction on date c taxpayer conducted cems testing for qualified emissions reductions at the facility the certification relating to this testing concludes that there was an approximately a reduction in mercury emissions compared to baseline measurements for the feedstock coal and an approximately b reduction in nox compared to baseline measurements for the feedstock coal the taxpayer expects to continue to conduct testing as required to comply with notice_2010_54 however the taxpayer may elect to rely on the special method of redetermination testing permitted by section b of notice_2010_54 the taxpayer indicates that samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualifying emissions reduction requirement thereafter within six months after such date another set of samples will be taken for redetermination testing although the precise intervals may vary eg it may be only four or five months between tests all samples will be taken from a moving conveyor belt before and after the facility using a manual collection device held by operator personnel who will collect a sample by scooping coal from both edges and the center of the belt the samples will be bagged and labeled during each period of up to six months constituting the redetermination period samples of both feedstock coal and refined_coal will be collected on a regular basis and manually blended into a multi-day gross sample the samples will be collected using a scoop from each gross sample sealed and labeled these samples will then be sent to an independent laboratory for preparation and analysis standard laboratory techniques will be used to measure the sulfur and mercury content of these samples the testing results for sulfur and mercury content for the gross plr-110962-13 samples of feedstock and refined_coal respectively will then be averaged for comparison to the appropriate ranges the taxpayer expects to rely primarily on redetermination tests under section b of notice_2010_54 during the next nine years and to conduct testing under section dollar_figure of that notice when required the taxpayer may however also conduct testing under section dollar_figure on other occasions such testing is expected to be conducted using cems testing when possible but the taxpayer may choose to conduct pilot plant testing or to use any other methods that may be approved by the service from time to time the taxpayer has also indicated that it may decide to use epa method 30b when not using laboratory testing to test for mercury emissions in that case the taxpayer will also test for nox emissions using traditional cems testing methodology rulings requested based on the foregoing you have requested that we rule as follows the refined_coal produced and sold using the technology constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is produced from feedstock coal that is the same source or rank as the feedstock test coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code increasing the amounts of chemical additives to the feedstock coal to a higher level than the rate shown to have produced a qualified emissions reduction in a determination or redetermination will not be construed as a change in process requiring a redetermination under section dollar_figure of notice_2010_54 to establish qualified emissions reductions nor will later resuming application at the rate used in such original test constitute such a change the use of epa method 30b is an acceptable alternative to the use of cems field testing for measuring mercury emissions reductions under section dollar_figure of notice_2010_54 the results set forth in a test or a redetermination test report for production may be relied upon after the date of testing even if the report is not received until after the six-month period specified in section i of notice_2010_54 or if the testing was conducted prior to the taxpayer’s acquisition of the facility producing refined_coal pursuant to section b of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than percent below the bottom nor by plr-110962-13 more than percent above the top of the range of the sulfur content and range of the mercury content of the feedstock coal and the refined_coal used in the most recent determination pursuant to section dollar_figure of notice_2010_54 if the facility was placed_in_service prior to date within the meaning of sec_45 of the code a subsequent modification or relocation of the facility will not result in a new placed-in-service date for the facility for purposes of sec_45 provided the fair_market_value of the original property of the modified or relocated facility is more than percent of the facility’s total fair_market_value at that time law and rationale sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than plr-110962-13 percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i of the code if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining including any such processes that are actually applied by a taxpayer in any part of the taxpayer's process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i and a qualified_individual verifies the test plr-110962-13 results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that a the sulfur or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the sulfur or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process or b the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have plr-110962-13 examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the first two ruling requests the technology starts with two chemical additives being added to the feedstock coal prior to its combustion in a furnace section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the mine owner or operator in the instant case the process used at the facility is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that a the refined_coal produced by using the technology constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code and b increasing the amounts of chemical additives to the feedstock coal will not be construed as a change in process requiring additional testing for qualified emissions reductions under section dollar_figure of notice_2010_54 nor will it be construed as a change in process to later resume application at the rate used in the original test with respect to the third ruling_request the taxpayer has also indicated that when not using laboratory testing it may decide to use epa method 30b to test for mercury emissions the method involves use of a sorbent trap that collects mercury in flue gas as the gas exits the stack downstream from the scrubber or other pollution control devices the collected mercury is then analyzed to determine the mercury emissions epa method 30b is an epa approved method for measuring mercury emissions from coal-fired boilers epa method 30b is a form of cems testing based on the foregoing we conclude that the use of epa method 30b is an acceptable alternative to the use of a continuous emissions monitoring system during cems field testing for measuring mercury emissions reductions under section dollar_figure of notice_2010_54 as a corollary epa method 30b should also qualify as an acceptable method for satisfying the redetermination requirement under section dollar_figure of notice_2010_54 when doing cems field testing for redeterminations however the taxpayer may not mix and match in the sense of using cems field testing to satisfy part of the redetermination requirement while using the laboratory analysis described in section to satisfy the remainder in addition if taxpayer elects to use epa method 30b it will also have to i test for nox emissions using conventional cems methodology and ii test nox baseline emissions in the manner contemplated by section dollar_figure of notice_2010_54 plr-110962-13 with respect to the fourth ruling_request it is expected that the taxpayer will engage in redetermination testing every six months or more frequently however the taxpayer may not always receive the written report required by section a of notice_2010_54 within the six month period thus although the redetermination is completed within the six month period the report may be received after the six month period nonetheless the taxpayer will be informed of the results of the test on the day of the tests so that it will be able to take in account the results of the redetermination within the six month period nevertheless the delay in issuing and receiving the report cannot be indefinite further allowing the taxpayer to rely on testing and reports conducted before its acquisition of the facility on behalf of the seller is consistent with the rationale behind notice_2010_54 which concludes that once a qualified emissions reduction is established further testing is not required for six months or until there is a change in feedstock or process accordingly we conclude that i the results set forth in a redetermination report for production may be relied upon after the date of testing even if the report is not received until after the six-month period specified in section i of notice_2010_54 so long as the taxpayer receives the written report within days from the date of testing and ii the taxpayer can rely on testing and reports conducted before its acquisition of the facility with respect to the fifth ruling_request section of notice_2010_54 provides that where a redetermination is required because of a change in the process of producing refined_coal the redetermination must use one of the general methods for satisfying the emissions reduction requirements listed in section dollar_figure of the notice however in any other case section of the notice provides that the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination which may be the original cems test that meets the requirements of notice_2010_54 accordingly we conclude that pursuant to section of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the average sulfur and mercury contents of both the feedstock coal and the refined_coal do not vary by more than percent from the range of sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 with respect to the sixth ruling_request section dollar_figure of notice_2010_54 provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date this rule provides a test for determining whether modifications to a facility will result in a new placed_in_service_date accordingly we conclude that if the facility is placed-in- plr-110962-13 service prior to date within the meaning of sec_45 of the code a subsequent modification or relocation of the facility will not result in a new placed-in- service date for the facility for purposes of sec_45 provided that the fair_market_value of the original property of the facility is more than percent of the facility’s total fair_market_value at that time this ruling expresses no opinion about any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was actually placed_in_service in particular we express or imply no opinion that the taxpayer has sufficient risks and rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
